Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 1 of 78 °

 
 

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT GBURT}
BB
VERSUS PARISH OF POINTE COUPEE =
Mh 5
| mo
DARRIN BENNETT, ANTONION ASG eo
CAR & TRUCKING MODIFICATION, Bos
LLC AND PROGRESSIVE COUNTY MUTUAL mp
INSURANCE COMPANY STATE OF LOUISIANA); 2 |

PETITION FOR DAMAGES

The petition of ZACHARY COUVILLION, of the full age of majority, a resident of and

domiciled in the Parish of St. Landry, State of Louisiana, respectfully represents as follows, to-

wit:

Made defendants herein are:

DARRIN BENNETT, who may be served Via Louisiana Long Arm
Statue at 3228 Illinois, Forth Worth, Texas 76102;

ANTONIO CARE & TRUCK MODIFICATION, LLC., who may be
served Via Louisiana Long Arm Statue, at 1200 Summit Ave Ste. 740,
Forth Worth, Texas 76102; and

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY,
who may be served Via Louisiana Long Arm Statue through their agent

for service of process: CT Corporation System 1999 Bryan Street, Suite
900, Dallas, Texas 75201-3136.

Defendants are justly and truly indebted unto plaintiff herein, individually, jointly,
severally and in solido in an amount commensurate with the damages occasioned, together with

legal interest from the date of this demand and for all costs of these proceedings for the following

enumerated reasons, to-wit:

On or about November 29, 2018, plaintiff, ZACHARY COUVILLION, was a guest

passenger in a 2016 Jeep Wrangler owned and operated by Billy Homan.

At approximately 5:15 a.m., plaintiff, ZACHARY COUVILLION, was traveling on US
Highway 190, when suddenly, violently and without any warning, defendant-driver, DARRIN

BENNETT, who was driving a 2016 Kenworth truck struck the Couvillion vehicle in the rear.
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 2of 78 .

The acts or omissions of defendant-driver, DARRIN BENNETT, caused a collision,
which resulted in plaintiff sustaining severe personal injuries for which he had to seek medical

treatment.

As a result of the aforesaid vehicular collision, plaintiff has sustained personal injuries to

his mind, head, jaw, mouth, nose, neck, shoulders, back, arms and legs.

At all times pertinent herein, plaintiff was free from fault in causing said accident; further,
the said accident was solely and proximately caused by the negligence of the defendant-driver,

DARRIN BENNETT, whose acts of negligence which include:

Driving a vehicle in an unsafe, reckless and dangerous manner;

Failing to be attentive and/or observe surrounding traffic;
Failing to stop;

Failing to see what should have been seen;

moo Oo wD Pp

Following to closely; and

7

Failing to control his vehicle.

As a result of the above and foregoing accident and resulting injuries ZACHARY
COUVILION has suffered the following damages: Pain and suffering (Past, present and future),
Medical expenses (past, present and future), Mental anguish, humiliation and aggravation (past,
present and future), loss of wages (past, present and future) loss of enjoyment of life (past, present

and future) and permanent scarring and disfigurement and property damages.
9.

Plaintiffs show upon information and belief at the time of the accident defendant, DARRIN
BENNETT, was in the course and scope of his employment with defendant ANTONIO CAR &
TRUCK MODIFICATION LLC., and pursuant to the theory of respondent superior, said

employer is legally responsible for all negligent acts of DARRIN BENNETT resulting from the

aforementioned accident.
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 3of 78 .-

10.

At all times pertinent herein, defendant, PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY was the liability insurer of ANTONIO CAR & TRUCK
MODIFCATION, LLC., and pursuant to a policy of insurance issued covering the vehicle
owned by ANTONIO CAR & TRUCK MODICATION, LLC and operated by DARRIN
BENNETT , the said insurance company is individually, jointly, severally, concurrently and in
solido responsible for any and all damages set forth herein by virtue of its contractual obligation

to insure said defendant.

WHEREFORE, plaintiff prays that his petition be deemed good and sufficient and that
the same be served upon defendants herein, ordering them to answer the allegations contained;
that after all due legal delays and proceedings are had, that there be judgment in favor of plaintiff,
ZACHARY COUVILLION, and against defendants, DARRIN BENNETT, ANTONIO CAR
& TRUCK MODICATION, LLC., AND PROGESSIVE COUNTY MUTUAL
INSURANCE COMPANY, individually, jointly and in solido, in an amount commensurate with
the damages enumerated hereinabove, together with legal interest from date of this demand and

for all costs of these proceedings.
Plaintiff further prays for all general and equitable relief necessary herein.

Respectfully Submitted:
BRIAN CAUB AUX AND ASSOCIATES

 
 

BY:

 

BRIAN M. CAUBARREAUX, #21522

EMILY GREMILLION MECHE, #31177

WESLEY ELMER, 23724

144 W. Tunica Drive

Post Office Box 129

Marksville, Louisiana 71351-0146
Telephone: 318/253-0900

ATTORNEYS FOR PLAINTIFF, ZACHARY

COUVILLION
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 4 of 78

SERVICE INFORMATION:

DARRIN BENNETT
Via Louisiana Long Arm Statue
3228 Illinois, Forth Worth, Texas 76102

ANTONIO CARE & TRUCK MODIFICATION, LLC.
Via Louisiana Long Arm Statue

1200 Summit Ave Ste. 740

Forth Worth, Texas 76102

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
Via Louisiana Long Arm Statue

through their agent for service of process:

CT Corporation System

1999 Bryan Street, Suite 900

Dallas, Texas 75201-3136
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 5of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS PARISH OF POINTE COUPEE

DARRIN BENNETT, ANTONIO CAR

& TRUCKING MODIFICATION AND

PROGRESSIVE COUNTY MUTUAL

INSURANCE COMPANY STATE OF LOUISI

 

REQUEST FOR NOTICE

In accordance with the provisions of the Louisiana Code of Civil Procedure, you are hereby

QO: Hd Oe NET 6102

requested to give us written notice, by mail, ten (10) days in advance of the date fixed for trial of

this case, whether on exceptions, rules or the merits thereof.

In accordance with the provisions of the Louisiana Code of Civil Procedure, you are also
requested to send us immediate notice of any order of judgment made or rendered in this case,

upon entry of such order of judgment.

Respectfully Submitted:
BRIAN CAUBARREAUX AND ASSOCIATES

BY: J

BRIAN M. CAUBARREAUX, #21522
EMILY GREMILLION MECHE, #31177
WESLEY ELMER, 23724
144 W, Tunica Drive
Post Office Box 129
Marksville, Louisiana 71351-0146
Telephone: 318/253-0900
ATTORNEYS FOR PLAINTIFF, ZACHARY
COUVILLION

 
Case 3:19-cv-00466-BAJ-EWD Documenti1-2 07/17/19 Page 6 of 78

: JON ES lan A. Macdonald
D: 337-593-7617
WALKER F: 337-593-7748
imacdonald@joneswalker.com

 

February 22, 2019

Hon. Laneil Swindler Landry

Pointe Coupee Parish Clerk of Court
P. O. Box 86

New Roads, LA 70760-0086

Re: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D

Dear Sir/Madam:

Enclosed are an original and one copy of Progressive County Mutual Insurance Company’s
Answer, Request for Notice of Trial Date and Jury Order in this matter. Please present the original Jury
Order to the appropriate judge for signature, file the originals in the record and return the copies to me
stamped “filed” for my records. Also enclosed is our firm’s check in the amount of $250 to cover the cost

of filing these documents.

Sincerely,

IAN A. MACDONALD

IAM\jbc
Enclosures
CC: Brian M. Caubarreaux

{L0518013.1}

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 [| T: 337.593.7600 | F: 337.593.7601 | joneswalker.com
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 7 of 78

 

ZACHARY COUVILLION 18" JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D =

a

may
DARRIN BENNETT, ANTONIO CAR & ne
TRUCK MODIFICATION, LLC AND ~
PROGRESSIVE COUNTY He mL
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH HOUISTANA= ©

om is
JORGE SSE GH CESSES IGOR SHS ISOS SS IMIS IS ORE ISI OCOGGH CISCO GSI IEEE DBI

ANSWER
Progressive C-"-tv Mutual Insurance Company (“Progressive”) responds to the Petition
for Damages as follows:
1.
Without knowledge or information sufficient to form a belief as to the truth of the
introductory paragraph.
2.

Paragraph 1 is denied for lack of sufficient information to justify a belief therein, except to

— admit Progressive’s status as an insurance company.
3.
Paragraph 2 is denied.
4,

Paragraphs 3, 4, 5 and 6 are denied for lack of sufficient information to justify a belief

therein.

Paragraph 7 (A)-(F) is denied.
6.

Paragraph 8 is denied for lack of sufficient information to justify a belief therein.
7.

Paragraph 9 requires no response because it is a statement of law and not an averment of
fact. To the extent a response is required, the averments of fact are denied for lack of sufficient
information to justify a belief therein.

8.

Paragraph 10 is denied, except to admit that if Progressive issued a policy of insurance it,

being a written document and a binding contract, is the best evidence of its terms and conditions

which are plead herein as if copied in their entirety.

{L0518010.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 8 of 78

9.
FIRST AFFIRMATIVE DEFENSE
Plaintiff fails to state a claim upon which relief can be granted.
10.
SECOND AFFIRMATIVE DEFENSE
Plaintiff's injuries, if any, were caused in whole or part by Billy Homan’s negligence,

which is plead in bar or diminution to plaintiffs claims. Said negligence includes, but is not

limited to:
A. Entering the roadway from the shoulder of the road creating a sudden emergency
for Darrin Bennett;
B. Failing to see what he should havé seen and do what he should have done under the
circumstances;
C. All other acts of negligence which will be proven at the trial of this matter.

11.
THIRD AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate his damages.
12.
Progressive requests a trial by jury.
WHEREFORE, Progressive County Mutual Insurance Company prays that the plaintiffs
Petition for Damages be dismissed with prejudice at plaintiff’s cost, and for all such general and

equitable relief.

Respectfully submitted,

JONES WALKER LLP

BY:

 

IAN A. MACDONALD

Bar Roll No. 17664

600 Jefferson St., Suite 1600
P. O. Drawer 3408
Lafayette, LA 70502-3408
(337) 593-7600

{LO518010.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 9 of 78

CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing has been served on all
counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.
rA

Lafayette, Louisiana, this ZZ ay of February, 2019.

 
 

 

IAN A. MACDONALD “

{L0518010.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 10 of 78

  

   

ZACHARY COUVILLION 18'4 JUDICIAL DISTRICT COURT = |
Reo Sd
; Bl
VERSUS DOCKET NO.: 48967-D mH 2
Mm
DARRIN BENNETT, ANTONIO CAR & —
TRUCK MODIFICATION, LLC AND tpi 2 .
PROGRESSIVE COUNTY Qe a
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, EOUISIANA us
Ri |

JOG GI OCICS GS SICI SIGS SIGI ISIC IGCIS CI ISIC IOI I IOI ICIS IGE ISI AGI SI I ACH HOR 30K I IC A aR RK '

REQUEST FOR NOTICE OF TRIAL DATE

TO THE CLERK OF COURT of the 18" Judicial District Court, Pointe Coupee Parish,
Louisiana:

Please take notice that Ian A. Macdonald, attorney for Defendant, Progressive County
Mutual Insurance Company, hereby request written notice of the date of trial of the above matter
as well as notice of hearings (whether on merits or otherwise), orders, judgments and
interlocutory decrees, and any and all formal steps taken by the parties herein, the Judge or any
member of Court, as provided in Louisiana Code of Civil Procedure Articles 1572, 1913 and
1914,

Respectfully submitted,

JONES WALKER LLP

BY:

 

IAN A. MACBONALD

Bar Roll No. 17664

600 Jefferson St., Suite 1600
P. O. Drawer 3408
Lafayette, LA 70502-3408
Telephone: (337) 593-7600
Facsimile: (337) 593-7601

{LOST8O11.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 11 of 78

ZACHARY COUVILLION 1g JUDICIAL DISTRICT GQURT
mee

VERSUS DOCKET NO.: 48967-D =
DARRIN BENNETT, ANTONIO CAR &
TRUCK MODIFICATION, LLC AND
PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY

 

Hd LZ a3 6lee

 

é

soon |

202 Ms
POINTE COUPEE PARISH, QUISLANA =
Ore

}
we :

Ke 2 2 2 2 oo ok 2 oo 2 ke fe oo oe 2k oe og eo oe 2 Re oe oe oe oie oe 9 ooo 2 2 eo oo ok oe ok ko ok ke a ok

ORDER

The foregoing considered;

IT IS ORDERED that the above entitled and numbered suit be tried by a civil jury upon

Progressive County Mutual Insurance Company giving bond, with good and solvent surety,

 

 

‘ stvial is
conditioned as the law directs, in the amount of $ @ delewmined WHE over the Sche{ |
tle
additional costs of the jury trial.
THUS DONE AND SIGNED at Ned Raods , Louisiana this _ \®T day of
Wawa 2019.
aly ; Evgplio
Respectfully Submitted by: enn K
JONES WALKER LLP
BY:

 

IAN A. MACDONALD

Bar Roll #17664

600 Jefferson St., Suite 1600
P. O. Drawer 3408
Lafayette, LA 70502
Telephone: (337) 593-7600
Facsimile: (337) 593-7601

 

QO:1 Hd 1- U¥H 6102

 

  
    

ATTEST ATRUECER (rye cory

DATE FILED_

 

{L0518012.1}

POINTE COUPEE PARISH
NEW ROADS, LOUISIANA
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 12 of 78
. fone Y

Marksville Office
Alexandria Office

 

Brian M. Caubarreaux AL AG i. I Caubarreaux E A. Ledet, J
: eyes ne y i ugene A. et, Jr.
Emily Gremillion *f AND ASSOCI ATES Brock H. Duke *

Wesley K. Elmer Laura Knoll
A Professional Law Corporation

+ Certified Mediator * Licensed in Texas —
P. O. Box 129

144 Tunica Drive West 4501 Jackson Street Ext.

Marksville, LA 71351 Alexandria, LA 71303

F: 318-253-5666 F: 318-445-0940

April 4, 2019

Honorable Lanell Swindler Landry
Clerk of Court

Pointe Coupee Parish

Post Office Box 38

New Roads, Louisiana 70760

Re: Zachary Couvillion
Vs: Darrin Bennett, et al
Docket Number: 48967-D

Dear Honorable Landry:

Enclosed please find the original and one (1) copy of the Motion and Order to Appoint Private
Process Server with attached exhibit with regard to the above captioned matter. Please file the
original of the enclosed. I have also enclosed an extra copy which I would appreciate you stamping

with the date and time of filing and returning to my office in the enclosed return envelope.

Should you have any questions regarding the above or the enclosed, please do not hesitate to
contact my office. With best wishes, I remain

Sincerely,

   

BRI AUPARREAUX AND ASSOCIATES

BY:

 

BRIAN M. CAUBARREAUX
BMC:vs
Enclosures

Cc: Mr. Ian Macdonald
Case 3:19-cv-00466-BAJ-EWD Document 1-

ZACHARY COUVILLION

VERSUS

2 07/17/19 Page 13 of 78

18™ JUDICIAL DISTRICT COURT

DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &
TRUCK MODIFICATION, LLC AND
PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FESS IS SIG IGOE GSAS IGSO EGCG IGOR IGA CISS IOC I GIICI IORI AI AI IR
MOTION AND ORDER TO APPOINT PRIVATE PROCESS SERVER

NOW INTO COURT, through undersigned counsel, comes plaintiff, ZACHARY
COUVILLION, who moves this Court to appoint Professional Court Services, 111 East Rosedale Street,
#2, Suite B, Fort Worth, Texas, a person of the full age of majority, a non-party to this suit and domiciled
in the County of Tarrant, State of Texas, to make service on Darrin Bennett and Antonio Car & Truck
Modification, LLC of the original Petition for Damages because the Sheriff has attempted service
numerous times but has been unable to make service on said defendant after due and diligent efforts.

IT IS ORDERED that Professional Court Services be appointed and authorized to make service
on defendants, DARRIN BENNETT and ANTONIO CAR & TRUCK MODIFICATION, LLC, in

the same manner as required of a Sheriff of the original Petition for Damages.

Pointe Coupee, Louisiana, this the day of March, 2019.

 

JUDGE, 18" JUDICIAL DISTRICT COURT

Respectfully submitted,
BRIAD.CHUBARREAUX AND ASSOCIATES
B .

 

BRIAN M. CAUBARREAUX, #21522
EMILY GREMILLION, #31177
WESLEY ELMER, # 23724

144 Tunica Drive West

Post Office Box 129

Marksville, Louisiana 71351

(318) 253-0900

ATTORNEYS FOR PLAINTIFF

CERTIFICATE
I hereby certify that a copy of the foregoing pleading has been sent to all counsel of record by

placing same in the United States Mail, postage prepaid and properly addressed, on this the 4 day

or pul, 2019.

 

RIAN M. CAUBARREAUX
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 14 of 78

ZACHARY COUVILLION 1874 JUDICIAL DISTRICT ort

 

VERSUS PARISH OF POINTE GOUPEE cK
oe: S re
DARRIN BENNETT, ANTONION ASOT?
CAR & TRUCKING MODIFICATION, mi TB we
LLC AND PROGRESSIVE COUNTY MUTUAL fe oy
INSURANCE COMPANY STATE OF LOUISIANE: 2 °|
PETITION FOR DAMAGES

 

The petition of ZACHARY COUVILLION, of the full age of majority, a resident of and

domiciled in the Parish of St. Landry, State of Louisiana, respectfully represents as follows, to-

wit:

Made defendants herein are:

DARRIN BENNETT, who may be served Via Louisiana Long Arm
Statue at 3228 Illinois, Forth Worth, Texas 76102;

ANTONIO CARE & TRUCK MODIFICATION, LLC., who may be
served Via Louisiana Long Arm Statue, at 1200 Summit Ave Ste. 740,
Forth Worth, Texas 76102; and

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY,
who may be served Via Louisiana Long Arm Statue through their agent

for service of process: CT Corporation System 1999 Bryan Street, Suite
900, Dallas, Texas 75201-3136.

Defendants are justly and truly indebted unto plaintiff herein, individually, jointly,
severally and in solido in an amount commensurate with the damages occasioned, together with

legal interest from the date of this demand and for all costs of these proceedings for the following

enumerated reasons, to-wit:

On or about November 29, 2018, plaintiff, ZACHARY COUVILLION, was a guest

passenger in a 2016 Jeep Wrangler owned and operated by Billy Homan.

At approximately 5:15 a.m., plaintiff, ZACHARY COUVILLION, was traveling on US
Highway 190, when suddenly, violently and without any warning, defendant-driver, DARRIN

BENNETT, who was driving a 2016 Kenworth truck struck the Couvillion vehicle in the rear
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 15 of 78

The acts or omissions of defendant-driver, DARRIN BENNETT, caused a collision,

which resulted in plaintiff sustaining severe personal injuries for which he had to seek medical

treatment.

As a result of the aforesaid vehicular collision, plaintiff has sustained personal injuries to

his mind, head, jaw, mouth, nose, neck, shoulders, back, arms and legs.

At all times pertinent herein, plaintiff was free from fault in causing said accident; further,

the said accident was solely and proximately caused by the negligence of the defendant-driver,

DARRIN BENNETT, whose acts of negligence which include:

Driving a vehicle in an unsafe, reckless and dangerous manner;

Failing to be attentive and/or observe surrounding traffic;

A

B

Cc, Failing to stop;
D Failing to see what should have been seen;
E Following to closely; and

F. Failing to control his vehicle.
8.

As a result of the above and foregoing accident and resulting injuries ZACHARY
COUVILION has suffered the following damages: Pain and suffering (Past, present and future),
Medical expenses (past, present and future), Mental anguish, humiliation and aggravation (past,
present and future), loss of wages (past, present and future) loss of enjoyment of life (past, present

and future) and permanent scarring and disfigurement and property damages.
9.

Plaintiffs show upon information and belief at the time of the accident defendant, DARRIN
BENNETT, was in the course and scope of his employment with defendant ANTONIO CAR &

TRUCK MODIFICATION LLC., and pursuant to the theory of respondent superior, said

employer is legally responsible for all negligent acts of DARRIN BENNETT resulting from the

aforementioned accident.
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 16 of 78

10.

At all times pertinent herein, defendant, PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY was the liability insurer of ANTONIO CAR & TRUCK
MODIFCATION, LLC., and pursuant to a policy of insurance issued covering the vehicle
owned by ANTONIO CAR & TRUCK MODICATION, LLC and operated by DARRIN
BENNETT , the said insurance company is individually, jointly, severally, concurrently and in
solido responsible for any and all damages set forth herein by virtue of its contractual obligation

to insure said defendant.

WHEREFORE, plaintiff prays that his petition be deemed good and sufficient and that
the same be served upon defendants herein, ordering them to answer the allegations contained;
that after all due legal delays and proceedings are had, that there be judgment in favor of plaintiff,
ZACHARY COUVILLION, and against defendants, DARRIN BENNETT, ANTONIO CAR
& TRUCK MODICATION, LLC., AND PROGESSIVE COUNTY MUTUAL
INSURANCE COMPANY, individually, jointly and in solido, in an amount commensurate with

the damages enumerated hereinabove, together with legal interest from date of this demand and

for all costs of these proceedings.

Plaintiff further prays for all general and equitable relief necessary herein.

Respectfully Submitted:

BRIAN CAUBARREAUX AND ASSOCIATES

   
 

BY:

 

BRIAN M. CAUBARREAUK, #21522
EMILY GREMILLION MECHE, #31177
WESLEY ELMER, 23724
144 W. Tunica Drive
Post Office Box 129
Marksville, Louisiana 71351-0146
Telephone: 318/253-0900
ATTORNEYS FOR PLAINTIFF, ZACHARY
COUVILLION
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 17 of 78

SERVICE INFORMATION:

DARRIN BENNETT |
Via Louisiana Long Arm Statue
3228 Hlinois, Forth Worth, Texas 76102

ANTONIO CARE & TRUCK MODIFICATION, LLC.
Via Louisiana Long Arm Statue

1200 Summit Ave Ste. 740

Forth Worth, Texas 76102

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
Via Louisiana Long Arm Statue

through their agent for service of process:

CT Corporation System

1999 Bryan Street, Suite 900

Dallas, Texas 75201-3136
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 18 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT

VERSUS PARISH OF POINTE COUPEE
DARRIN BENNETT, ANTONIO CAR

 

     

 

& TRUCKING MODIFICATION AND Bh 3
PROGRESSIVE COUNTY MUTUAL BS, 8
INSURANCE COMPANY STATE OF LOUISIANA, =
Ss: &

om
a Ue
REQUEST FOR NOTICE 2: w

Be oQ wo
In accordance with the provisions of the Louisiana Code of Civil Procédate, you are Hereby

requested to give us written notice, by mail, ten (10) days in advance of the date fixed for trial of

this case, whether on exceptions, rules or the merits thereof.

In accordance with the provisions of the Louisiana Code of Civil Procedure, you are also

requested to send us immediate notice of any order of judgment made or rendered in this case,

upon entry of such order of judgment.

Respectfully Submitted:
BRIAN CAUBARREAUX AND ASSOCIATES

BY: J

BRIAN M. CAUBARREAUX, #21522
EMILY GREMILLION MECHE, #31177
WESLEY ELMER, 23724
144 W. Tunica Drive
Post Office Box 129
Marksville, Louisiana 71351-0146
Telephone: 318/253-0900
ATTORNEYS FOR PLAINTIFF, ZACHARY
COUVILLION

 
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 19 of 78

im JON ES lan A. Macdonald
D: 337-593-7617
a WALKE R F: 337-593-7748
be imacdonald@joneswalker.com

 

April 17, 2019

Hon. Lanell Swindler Landry

Pointe Coupee Parish Clerk of Court
P. O. Box 86

New Roads, LA 70760-0086

Re: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D
Our File No.: 172394-00

Dear Sir/Madam:

Enclosed are an original and one copy of Progressive County Mutual Insurance Company's
Motion to Compel, Order, Rule 10.1 Certificate and Memorandum in Support of this matter. Please
present the original Jury Order to the appropriate judge for signature, file the originals in the record and
return the copies to me stamped “filed” for my records. Also enclosed is our firm’s check in the amount
of $250 to cover the cost of filing these documents.

   

Sincerely,

IAM\kbr
Enclosures
CC: Brian M. Caubarreaux

{L0524415.1}

 

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswalker.com
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 20 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FIO CIO ICI ICIGIOI CGI ICCC IOI GIGS IOI IOI IOI GIGI GIR IOI CIGIGICIGK i ak ak ac ak ak
MOTION TO COMPEL

Defendant, Progressive County Mutual Insurance Company, moves, pursuant to La. Code
Civ. P. art. 1469, to compel Plaintiff, Zachary Couvillion, to respond to Defendants’ First Set of
Interrogatories, Request for Production of Documents, and Request for Admissions and for
reasonable attorney’s fees in bringing this motion, because on February 22, 2019, Defendants
propounded its First Set of Interrogatories, Request for Production of Documents, and Request
for Admissions to Plaintiff (Exhibit "A"). On March 26, 2019 a reminder letter was sent to
plaintiffs counsel advising of overdue discovery responses (Exhibit "B"). Furthermore,
pursuant to Rule 10.1, on April 1, 2019 plaintiff's counsel was contacted by defendants’ counsel
to discuss the overdue discovery responses. Notwithstanding the foregoing, Plaintiff has failed

and/or refused to respond.

Respectfully submitted,

JONES WALKER LLP

 

BY:
IAN A. MACDONALD (#1766
600 Jefferson Street, Suite 1600
Post Office Box 3408
Lafayette, Louisiana 70502
(337) 593-7600
CERTIFICATE

THEREBY CERTIFY that a copy of the above and foregoing has been served on all

counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.
Lafayette, Louisiana, this fs day of April, 2019.

IAN A. MACDONALD

{L.0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 21 of 78

ZACHARY COUVILLION 1874 JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK. MODIFICATION, LLC AND

PROGRESSIVE COUNTY
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FGI GIGS IORI GC GGG IG ICICI ICR a kok kak ak ak ak ak ak ak a
MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
MAY IT PLEASE THE COURT:

Defendant, Progressive County Mutual Insurance Company, moves, pursuant to La. Code
Civ. P. art. 1469, to compel Plaintiff, Zachary Couvillion, to respond to Defendants’ First Set of
Interrogatories, Request for Production of Documents, and Request for Admissions and for
reasonable attorney’s fees in bringing this motion, because on February 22, 2019, Defendants
propounded its First Set of Interrogatories, Request for Production of Documents, and Request
for Admissions to Plaintiff (Exhibit "A"). On March 26, 2019 a reminder letter was sent to
plaintiff's counsel advising of overdue discovery responses (Exhibit "B"). Furthermore,
pursuant to Rule 10.1, on April 1, 2019 plaintiff's counsel was contacted by defendants’ counsel
to discuss the overdue discovery responses. Notwithstanding the foregoing, Plaintiff has failed
and/or refused to respond.

Accordingly, Defendant has moved to compel Plaintiff's response, and has also requested
reasonable attorney's fees and all costs associated with bringing this motion. Defendant submits
this memorandum in support of their motion.

Louisiana law is very specific, a party has fifteen days within which to respond
interrogatories and request for production of documents (La. Code Civ. P. art. 1441, 1458). Ifa
party fails to respond within these delays, the court is authorized to compel a response. La. Code
Civ. P. art. 1469. Ifthe motion is granted, the court in its discretion can award the moving party
reasonable attorney's fees and court costs, unless it finds that the opposition to the motion was
substantially justified or the other circumstances make an award of expenses unjust.

Defendant submits there is no reasonable justification for Plaintiff's failure to respond.
Accordingly, Plaintiff should be compelled to respond, and Defendant should be awarded

reasonable attorney's fees and all costs associated with this motion.

{L0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 22 of 78

Respectfully submitted,

JONES WALKER LLP

BY:

 

IAN A-MACDONALR (#17664)
600 Jefferson Street, Suite-1600
Post Office Box 3408
Lafayette, Louisiana 70502
(337) 593-7600
CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing has been served on all

counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.

Lafayette, Louisiana, wi of April, 2019.

IAN S-MACDQNALD

{L0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 23 of 78

ZACHARY COUVILLION 187 JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

SGC AOR FOR GIGI GORI GGG GIGI IOI AG I a SII OR a a a RK a kk doi ick a ok dak kc ak

ORDER
Considering the foregoing Motion;
IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff, Zachary Couvillion,

show cause on the day of , 2019, o'clock _.m., why

 

he should not be compelled to respond to Defendants’ First Set of Interrogatories, Request for
Production of Documents, and Request for Admissions, and why Defendant should not be
awarded attorney's fees as prayed for.

, Louisiana, this day of , 2019,

 

. DISTRICT JUDGE

PLEASE SERVE:

Zachary Couvillion

Through attorney of record

Mr. Brian Caubarreaux

Attorney at Law

Brian Caubarreaux and Assosiates
144 West Tunica Drive
Marksville, LA 71351

{L0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 24 of 78

ZACHARY COUVILLION 18" JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FG GCI GG OGIO CIO GG GGGOR IG IGG OI IO a kG kak
RULE 10.1 CERTIFICATE

I, IAN A. MACDONALD, certify that pursuant to Rule 10.1 of the Uniform Rules of

Civil Procedure, I scheduled a telephone conference for April 1, 2019, with Brian Caubarreaux,

counsel for Plaintiff, for the purpose of amicably resolving the issues presented in Defendants’

discovery motion. On April 1, 2019, I conferred with Plaintiffs counsel by telephone. Plaintiff

has failed to respond to Defendants’ discovery in this matter.

Lafayette, Louisiana, this JE A of i ( 9.

S

 

IAN A. MACDONABRD___

(L.0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19

JONES
WALKER

February 22, 2019

Via Certified Mail —- RRR
7017 2400 0001 1459 8973

Mr. Brian M. Caubarreaux

Brian Caubarreaux and Associates
144 West Tunica Drive

P.O. Box 129

Marksville, LA 71351

Re: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D

Dear Mr. Caubarreaux:

Page 25 of 78

lan A. Macdonald

D: 337-593-7617

F: 337-593-7748
imacdonald@joneswalker.com

}
/

Enclosed are Progressive County Mutual Insurance Company's First Set of Interrogatories and
Request for Production of Documents propounded to Zachary Couvillion in this matter. Pursuant to La.

Code Civ. P. art. 1474(B), | have retained the originals.

Sincerely,

IAN A.

IAM\jbc
Enclosures

{L0518014.1}

ONALD

EXHgIT

 

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswalker.com
 

_iateoey wuraedy onseluog £906-XXX-XX-XXXX NSd SLOZAINE ‘| Lge WO Sel |

 

   

  

 

          

     

    
    

 
 
 

  

 

    

 

 

 

  
  

 

          

     

 

 

 

 

 

 

 

 

 

 

 

: huonyeg peromsay - | Aeaneq poayysay we einen al ch ¢ TOO 0 Ooha 2TOe
5 E avioneuuen eames Aanieg peasy ongogt Edba? & eT ued) JeQuINN EPpy *Z
8 a 5 aSIPURYyQEYy Arangag by waH0D O
Pl oe ES bd 40) ydlesoy wingsy ©) Areneg Palouse EW PayIvED £7 e9 OLG6E L218 cheb ZOv6 0696
ae - & = ue a seed GIRW pay
_ 3 Ze : . =o s PeWAseY IW PeaisBey = Arenyjag paiigsey exyput vO
Fy ma a NY ca: calf pevaisifery 2] S anpy O
a Fy ea % g @ssaidxs ew Gpoud 3 SY (
Woof mil GO —<— =
af gS: a [SEIb ayn‘ aypaspoW
ve Fy zi >5 nro ae
pan Of AF é \ | bel 200
‘Gol |Z 3 qa 3 Gad :
eee XY o=H gle £2 34) Ob wW ug)
o 3 2 Se % > ’
ei vee or 1 & S osu mojeq,SEB}ppx Aone 18w9 ‘GAA HI “ VIANA) wy,
a im es ; 3 iS é AT, 2b Weytesauosayip sseuppe Aieayap 6] “Q * +0} PESSEIPPY SIORIY "|
wa 3 3 - : : ms Fs ya Se “syuied eoeds 3 JUOL OLY UO LO
s | ra ke i 2 gE 5 8 8 = Aenied 10 612 *O (owen peru Nee “A * ‘eoaidijeu ely Jo yoeg ey) 0} ped SIUy yOeHY m
raya BS a3é2 E Ss < sessaippy E] i "ROA 0} pred Ou} Wines UBO OM JELR OS
Ci off Had SA mv Rp senor oun un soninpe pus oun nok td
ou ery << cou an
a2ze 33/3 es Gj
a ie B2833 fe : ES Ere Cer ROSES 2s BB a1, 60
Sac & Aa Er) g a: oi 2 F AYBAITAG NO NOLLOIS SIHL ILIIGWOD s cere Bioe (0) Nits
E¢b@ &ShT TOOO OOhe cdtOe , . ee " aa

 

Case 3:19-cv-00466-BAJ-EWD Document 1-2 07/17/14RaPal
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 27 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT

VERSUS

DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

2fe 9k 92K ake fe Re ke 2 kg fe 2K ke ofc fe 2 ke is kc 2 a RR Re oe oe os i ee ie Re i ee fe ogo ode oo 2 eo Eg feo oe oe oe ko ok 2 ok ok oo ok oo

FIRST SET OF INTERROGATORIES, REQUEST FOR
PRODUCTION OF DOCUMENTS AND REQUEST FOR
ADMISSIONS PROPOUNDED TO PLAINTIFF

TO: Zachary Couvillion
Through attorney of record,
Mr. Brian M. Caubarreaux
Brian Caubarreaux and Associates
144 West Tunica Drive
P. O. Box 129
Marksville, LA 71351

Defendant, Progressive County Mutual Insurance Company, requests that Zachary

Couvillion answer the following interrogatories, request for production of documents and request

for admissions separately and fully, in writing and under oath, within thirty (30) days from the

date of service, in accordance with La. Code Civ. P. art. 1458.

A. DEFINITIONS AND INSTRUCTIONS

(1)

(2)

)

(4)

(1.0518006.1}

“Person” or “Person” means natural persons, corporations, partnerships, sole
proprietorships, unions, associations, federations or any other kind of entity.

When used with respect to an individual, the words "identify" or "describe" mean
to state with respect to such individual:

(a) His or her name;

(b) His or her last known home address and telephone number;
(c) His or her business address and telephone number;

(d) The name and address of his or her employer; and

(e) His or her relationship to you.

When used with respect to a business or organization, the words “identify” or
"describe" mean to state its full business name, nature of the organization (ex.
corporation, partnership, joint venture, etc.), its place of incorporation, its
principal place of business, and its present or last known mailing address, if
different.

"Document" means any printed, typewritten, handwritten or otherwise recorded
matter of whatever character, including, but not limited to, letters, purchase
orders, memoranda, telegrams, notes, catalogs, brochures, diaries, reports,
calendars, interoffice communications, e-mails, statements, announcements,
photographs, tape recordings, motion pictures and any carbon or photostatic
copies of any such material if you do not have custody or control of the original.
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 28 of 78

(5)

(6)

(7)

(8)

(9)

When used with respect to any document, the words "identify" or "describe" mean
to state the type of document, the author and addressee, their business affiliation
and titles, the date and form of the document, the present location and custodian
of the document and a description of its content.

When used with respect to oral communications, the words "identify" or
"describe" mean to state exactly what was said, where it was said, when it was
said, by whom and to whom it was said, including the names of each person
present.

When used with respect to a meeting, conference, conversation or discussion, the
words "identify" or "describe" mean to state its place, the date, the individuals
present, including business affiliations and positions, the subject matter discussed,
whether any documents describing or referring to such a meeting exist, and
identifying data relative to such documents.

Whenever the words "the Accident" are used, they refer to the November 29,
2018 accident referenced in your Petition.

Whenever the words "you" or "your" are used in these interrogatories, they refer
to plaintiff, Zachary Couvillion.

Tf you object to any interrogatory propounded or request for documents on the ground

that it requests information that falls within the attorney/client privilege or is protected by the

work product doctrine or for any other reason, please provide the following information as to

each objection:

(a)

(b)

(©)

The nature of the privilege or doctrine you claim is applicable and the reason you
invoke it;

If a document is involved, identify the document (as described above) and each
and every person known by you to have seen the document; and

If an oral communication is involved, identify the communication (as described
above) and identify each and every person known by you to whom the substance
of the communication has been disclosed.

INTERROGATORY NO. 1:

Please identify the person(s) answering these interrogatories including, without

limitation, the person(s) who furnished you with any information whatsoever or with whom you

consulted in drafting your answers to these interrogatories.

RESPONSE:

INTERROGATORY NO. 2:

If you have refreshed your recollection in order to answer these interrogatories through

the use of any document, please identify each and every document.

RESPONSE:

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 29 of 78

INTERROGATORY NO. 3:

Please state your:

(a) Full name;

(b) Any other names/nicknames you are known by;

(c) Current residence address and each residence where you have resided over the
past ten (10) years;

(d) Current business address;

(e) Exact date of birth;

(f) Place of birth;

(g) Social Security number;

(h) Name and address of your current employer and each employer for whom you
have worked over the past ten (10) years, the dates of employment of each place,
the position held in the employment, the approximate wage or salary paid for the
employment, and the name and address of your immediate supervisor,

(i) Marital status.

(ji) Medicare/Medicaid number.

RESPONSE:

INTERROGATORY NO. 4:

Please identify any healthcare provider including, but not limited to, any physician,
physical therapist, chiropractor, dentist you have seen since the day of the Accident, and for each
person identified, state the date or dates you were seen, and that person's diagnosis.

RESPONSE:

INTERROGATORY NO. 5:
Please itemize each and every medical expense you allegedly incurred in connection with
the Accident.

RESPONSE:

INTERROGATORY NO. 6:
Please itemize each and every other expense you have allegedly incurred in connection
with the Accident.

RESPONSE:

INTERROGATORY NO. 7:
Please itemize and quantify every item of damage you claim to have sustained as a result
of the Accident.

RESPONSE:

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 30 of 78

INTERROGATORY NO. 8:
Please list each and every day of work you have missed since the Accident, and for each

and every day of work missed, please state:

A. The amount of wages and benefits lost;
B. Whether sick leave, comp time or vacation pay was used;
Cc. Whether you filed a request for leave application with your employer;
D. The employer’s name, address and phone number.
RESPONSE:

INTERROGATORY NO. 9:

Have you required medical treatment for conditions or injuries sustained prior to or
subsequent to the Accident? If so, please:

(a) Describe the injury and/or conditions treated.

(b) Identify the person who treated you.

(c) State the date of the treatment.

RESPONSE:

INTERROGATORY NO. 10:

Please identify each and every medical provider, hospital, pharmacy, therapist,
chiropractor, diagnostic facility, social worker, psychologist, psychiatrist and/or any other
healthcare worker you have seen in the ten years immediately preceding this Accident and for
each please:

(a) Describe the injury and/or conditions treated.

(b) Identify the person who treated you.
(c) State the date of the treatment.

RESPONSE:

INTERROGATORY NO. 11:

Identify every document which supports your claim that you were injured as a result of

the Accident.

RESPONSE:

{L05 18006. 1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 31 of 78

INTERROGATORY NO. 12:
Identify every document that supports your claim for damages in this matter including,
but not limited to, your claim for medical expenses, lost wages and lost earning capacity.

RESPONSE:

INTERROGATORY NO. 13:
Please list each and every person whom you know and/or believe to have knowledge
regarding the Accident or the damages you claim to have sustained as a result of the Accident.

RESPONSE:

INTERROGATORY NO. 14:
Please identify each and every person interviewed by you or on your behalf concerning
the Accident and/or facts relevant to this litigation.

RESPONSE:

INTERROGATORY NO. 15:
If you have ever been convicted of any crimes (felonies or misdemeanors), please
describe the offense or offenses, when and where committed, and under what name or names you

were convicted or pled guilty, and when and in what city, county or parish and state.

RESPONSE:

INTERROGATORY NO. 16:
State the name and address of any expert or experts consulted by you, your attorney or
other representative with respect to any of the issues in this case, indicating on what issue or

issues was each such expert consulted and provide his or her field of expertise.

RESPONSE:
INTERROGATORY NO. 17:

Identify each legal action in which you have been a party.

RESPONSE:

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 32 of 78

INTERROGATORY NO. 18:
Describe in detail how you contend the Accident occurred.

RESPONSE:

INTERROGATORY NO. 19:
Please provide the names, addresses and policy numbers of any of your health insurance
carriers for the last ten years?

RESPONSE:

INTERROGATORY NO. 20:
Please provide the name(s), address(es) and telephone number(s) of any and all

pharmacy(ies) which you have filled prescriptions at in the past ten (10) years.

RESPONSE:

INTERROGATORY NO. 21:

Are you presently or have you ever received Medicaid or Medicare benefits? If so,
please state the following:

(a) The provider of benefits;

(b) The date(s) benefits were received; and

(c) The amount of benefits paid.

RESPONSE:

INTERROGATORY NO. 22:

Have you filed a claim in bankruptcy court within the past seven (7) years? If so, please
state the following:

(a) The date such claim was filed;

(b) The court in which the claim was filed; and

(c) The disposition of those proceedings.

RESPONSE:

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 33 of 78

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 1:
Please produce each and every request for payment you have received in connection with

your medical treatment you allege is associated with the Accident.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 2:
Please produce each and every document which refers, directly or indirectly, to the
medical treatment you allege is related to the Accident.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 3:
Please produce any and all documents related to any other costs and/or expenses you
allegedly incurred or which have been incurred on your behalf in connection with the Accident.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 4:
Please produce your signed federal state and income tax returns for the years 2016, 2015,
2014, 2013 and 2012.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 5:

Please produce any and all records evidencing income of any nature either earned or
received by you or anyone on your behalf from January, 2012, until the date you answer these
interrogatories.

RESPONSE:
REQUEST FOR PRODUCTION OF DOCUMENTS NO. 6:

Please produce any and all documents identified in response to Interrogatory No. 2.

RESPONSE:

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 34 of 78

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 7:
Please produce any and all documents identified in response to Interrogatory No. 11.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 8:
Please produce any and all documents identified in response to Interrogatory No. 12.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 9:
Please produce any and all documents you intend to introduce as exhibits at the trial in
this matter.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 10:
Please produce a copy of the front and reverse side of your driver’s license.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 11:
Please provide proof of any other insurance providing coverage for the damages you
claim to have sustained as a result of this Accident.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 12:
Please produce a copy of the certificate certifying your marriage to your spouse.

RESPONSE:

REQUEST FOR PRODUCTION OF DOCUMENTS NO. 13:
Please execute and return the enclosed:
(a) Employment Authorization;

(b) Walgreen’s Authorization;

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 35 of 78

(c) Wal-Mart Pharmacy Authorization;

(d) Written Authorization to Use or Disclose Protected Health Information;
(e) Request for Copy of Tax Return;

(f) Social Security Administration Consent for Release of Information; and

(g) Request for Social Security Earnings Information.

RESPONSE:

REQUEST FOR ADMISSIONS NO. I:
Admit that you are not scheduled for any surgery.

RESPONSE:

REQUEST FOR ADMISSIONS NO. 2:
Admit that a doctor has related the need for surgery for an injury caused by the accident

which resulted in this litigation.

RESPONSE:

REQUEST FOR ADMISSIONS NO. 3:
Admit or deny that your damages exceed $75,000.

RESPONSE:

Respectfully submitted,

JONES WALKER LLP

BY:

 

IAN A. MACDONALD

Bar Roll No. 17664

600 Jefferson St., Suite 1600
P. O. Drawer 3408
Lafayette, LA 70502-3408
(337) 593-7600

{10518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 36 of 78

CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing has been served on all
counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.

a
Lafayette, Louisiana, this LZ day of February, 201%

  

 

IAN A-MACDONALD

{L0518006.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19.. Page 37 of 78

EMPLOYMENT AUTHORIZATION

NAME:

 

SOCIAL SECURITY NUMBER:

 

TO WHOM IT MAY CONCERN:

This will authorize the bearer, or Jones Walker, including any partner, associate,
or other employee thereof, to obtain a certified, complete copy of all personnel records,
including, but not limited to, the following: requirements of position(s) applied for;
employment application; resume(s) with cover letter; documentation of reference checks;
notes or records regarding interviews; records pertaining to the payment and/or
reimbursement of travel expenses; personnel files; documents referring to or describing
any and all benefits, including, but not limited to, health insurance or any other type of
insurance; payroll records; disciplinary records; and performance evaluations. I hereby

agree that a photostatic copy of this authorization may serve as an original.

 

SIGNATURE

DATE:

 

(.0037285,1}
       

a

Case 3:19-cv-00466-BAJ-EW 283

The Pharmacy 2” Amencta Trusts*
Walgreens Custodian of Records Department, 19071 East Voorhees Street PO Bax 4039, MS #735, Danville, lilinois 61834 Pho
217.554.8949

re
at

 

Patient Name: Phone: ( )
Known a/k/a's: | Date of Birth:

 

 

 

Address:
Past Address(es):

: Person/organization authorized to receive information from Walgreens:

 

 

Company: JONES WALKER
Address: ATIN: LAN MACDONALD PO BOX 3408 LAFAYETTE, LA, 70502.
Describe the information that you are asking us to release: Prescription History.

List Specific Date Range (if Applicable)
: List the specific purpose for requesting this information: At the patient's request.

 

, Expiration Date: (1) One year from date of signature unless otherwise specified.

Information regarding this Authorization:

You have the right to revoke this Authorization, in writing to Walgreens Privacy Off
at any time. The revocation is only effective after it is received and logged by
Walgreens, Any use or disclosure made prior to a revocation is not included as part c
Refer to our Notice of Privacy Practices for permitted uses and disclosures of protect
health information (‘PHT’). You may obtain a copy of this Notice from the Privacy
Office or on www.walgreens.com. Please keep a copy of this authorization for your

- Once PHI is disclosed to others, it may be redisclosed by them to persons or entities
that are not subject to the privacy regulations, which means that the PHI may no longe

be protected by regulations.
Privacy regulations prohibit the conditioning of treatment, payment, enrollment.

or eligibility for benefits on signing this Authorization.

This Authorization must be signed and dated by the patient or signed and dated by the
patient’s personal representative to include a description of that person's ability to act
on behalf of the patient and proper documentation.

“8

 

Signature:
I, by signing below’, authorize Walgreens to use or disclos

my protected health information as described above.

 

 

 

Signature of Patient or Authorized Representative (State relationship) Date
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 39 of 78

eS

CAREMARK |

CVS/pharmacy AUTHORIZATION FORM
One CVS Drive, Woonsocket, RI 02895
Fax (401) 652-1593

PATIENT REQUESTING DISCLOSURE

Name:

Address:
Address:
Date of Birth

 

 

 

 

| hereby authorize CVS/pharmacy to disclose my Patient Prescription Record (PPR),
reflecting information regarding my pharmacy services as set forth below:

1.

My Patient Prescription Record (PPR), may be disclosed to the following person(s):
Name: Ian A. Macdenald/ Jones Walker LLP

Address:  _P.0.Box 3408
Address: Lafayette, LA 70502

| understand that | may revoke this authorization at any time by writing to
CVS/pharmacy Privacy Office, 1 CVS Drive, Woonsocket, R! 02895, or fax to
1-401-652-1593, except to the extent that CVS/pharmacy has taken action in

rellance on this authorization.

| understand that | am signing this Authorization of my own free will and that this
authorization will not affect my ability to obtain treatment from the Pharmacy. |
hereby state that this disclosure is at my request. A photocopy or facsimile of this
signed authorization is as valid as the original and will be accepted.

| understand that if the person or entity that receives my PPR Is not required to
comply with the federal privacy regulations, the information described above may
be redisclosed and would no longer be protected by those regulations.

This Authorization will expire 6 months from the dated signature on this
authorization unless otherwise Indicated here

 

 

Signature of Patient or Personal Representative” Date

“To the patient’s personal representative, explain your authority to act on behalf of
the patient:

 

 

PPRAUTH.doc revised 02/28/03
AuThohZabOn “OF IBa8e Private Heath UC° vation” ‘Walmart

Save money. Live better.

702 SW 8th Sireet

Legal Bentonville, AR 72716-0215

Phone 479.273.4505
HIPAA Team Fax 479.204.0655
ndegal@walmartlegal.com

Section 1: Patient Information —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient Name: “ | Date of Birth:
Address: ~~ -
| City: | State: Zip: Phone:
Section 2: Requestor and Purpose _(H to be released to patient check here ( and continue with Section 3)
Individual or Entity: sones Walker | Person Receiving Information: Tan A. Macdonald
Address! p. 0. Box 3408
City’ Lafayette | State: 1p 2IP: 70502 [ Phone: (337) 262-9000
Purpose of Release: © Patient Request ASLegal/Attomey Letter CJ Insurance CJ Housing

 

 

 

Section 3: Information to be Released (Check All That Apply)

{ authorize Walmart to release of the following health information:

0 Medica! Expenses Summary (List of all prescriptions with expense information)
%K Designated Record Set (Entire medical record maintained by. the pharmacy)

C} Specific Prescription(s):
One Line Summary (total number of prescriptions and out-of-pocket expenses)
' For the following dates of service: ~
4X Ail dates of service O From to

From the following facilities:
Xk All locations where | have had prescriptions filled
C] Only the faltowing location(s) (include city and state):

-Saction 4: Expiration Date or Event
This authorization will remain in effect
O Until the following date:

C] Until the folowing event occurs:

dx Until one year from the date of my signature below.

Section 5: Understandings
(a} | understand that signing this authorization is voluntary. Receipt of pharmacy sarvices will not be conditioned upon
my authorization of this disclosure, (45 C.F.R. 164,508(c)(2Xil))

{b) | understand that if | authorize the release of my health information to a recipient who is act legally required to keep it
confidential, the information may be redisclosed and may no longer be protected by federal or state privacy laws. (46
C.F.R. 164.808(c)}(2 \{ili}} . ;

(c) | have the right to revoke this authorization in writing at any time by notifying the Walmart Legai Department. The
revocation will not apply to the extent that (i) Walmart has already released health information based on this authorization
or (ii) this authorization was obtained as a condition to the patient obtaining Insurance or for an insurer to contest a Claim.

(45 C.F.R. 164.508(c)(2)(i)) ; _
(d) | understand that by signing below | authorize the release of records that may include. HIV/AIDS related information

and or records, Mental Health Information and or records; Drug/Aicohol Diagnosis and Treatment Information, Pregnancy
and Family Planning Information; Gexually Transmitted Disease Information.

Section 6: Signature and Date _.

 

 

 

 

 

 

 

 

Signature of Patient or Personal Representative . Date

ned this as a legally authorized representative of the patient, please print your name and relationship to the
if your relationship is anything other than parent, please include documentation of your authority to sign for

 

f you have sig
ratient below.
ne patient's records.

 

 

Relationship to Patient (parent, guardian, atc.)
Case 3:19-Cv-00466-BAJ-EWR 7 ROgepe ress r@ 71 M62 LEPoNn of 78

 

{ hereby authorize

to use or disclose the following protected health information from the medical records of the patient |
below. J understand that information used or disclosed pursuant to this authorization could be subje
redisclosure by the recipient and, if so, may not be subject to federal or state law protecting its confidential:

Patient Name: ee et
Social Security No.: en

Date of Birth:

 

Information to be disclosed to:
JONES WALKER

c/o Jan A. Macdonald .
Attorney at Law

P. O. Drawer 3408
Lafayette, LA 70502

Disclose the following information for treatment dates: All Dates

 

[<]Complete Records []Consult [_] Physical Therapy
[Abstract [- Outpatient Reports { |Emergency Reports
| |Face Sheet [ |X-Ray [X|Billing Records

[" |Discharge Summary [ |Laboratory []Other Specified

[ |History & Physical [" JPathology [|

The above information is disclosed for the following purposes:

[|Medical Care Legal []Insurance [_]Personal [Other __

I understand [ may revoke this authorization at any time by requesting such of the above referenc
hospital/physician practice in writing, unless action has already been taken in reliance upon it, or duri ing
contestability period under applicable law. Treatment, payment, enrollment or eligibility for benefits is r

conditioned upon my signing this authorization.

This release does not, however, authorize verbal communications by the health care provider to the requestil
party,

[ also authorize a photostatic copy of this release to serve as an original, and that this authorization shall
valid and effective unless it is revoked by me in writing.

|

T acknowledge, and hereby consent to such, that the released information may contain

Initials alcohol and drug abuse, psychiatric, HTV or genetic information. |

 

This authorization expires on the following date:

 

 

 

Date

 

Signature of Paticnt or Legal Representative

 

Relationship to patient or authority to act for patient

 

Printed name of patient or patient’ $ representative
Pursuant to HIPAA Private Rule ' {64 $02

{L0067289.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 42 of 78

Foren 4506 Request for Copy of Tax Return

OMB No, 1545-0429

Rev, January 2010)

Cepartment of the Treasury >» Request may be rejected if the form is incomplete or illegible,
Internal Revenue Service

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, thi
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcri
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage compan
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can call 1-800-829-1040 to order a transcript.

Y .
i 16 First social security number on tax return or

la Name shown on tax return, If a joint return, enter the name shown first.
employer identification number (see instructions}

2a if a joint return, enter spouse's name shown on tax return. 2b Second social security number if joint tax return

fete

3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code

 

4 Previous address shown on the last return filed if different from line 3

 

5 If the fax return is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address, and telephone
number. The {RS has no control over what the third party does with the fax return.

 

Caution. if the tax return is being mailed to a third party, ensure that you have filled in line 6 and line 7 before signing. Sign and date the form once you

have tilled in these lines. Completing these steps helps to protect your privacy.
6 Tax return requested. Form 1040, 1120, 941, ete. and all attachments as originally submitted to the IRS, including Form(s) W-2,
schedules, or amerided retums. Copies of Forms 1 040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
type of return, you must complete another Form 4506. »
Note. /f the copies must be certified for court or administrative proceedings, check here . ot toe eee ‘a
Year or period requested, Enter tne ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more thar

 

 

 

 

 

 

 

7
eight years or periods, you must attach another Form 4506.
8 Fee, There is a $57 fee for each return requested. Full payment must be included with your request or it will
be rejected. Make your check or money order payabie to “United States Treasury.” Enter your SSN or EIN
and “Form 4506 request” on your check or money order,
a Cost for each return ok ee, s 57.00
b Number of returns requested on fine rr Se
¢ Total cost. Multiply line 8abyline8b . . |. , . ee $
Loe, . oO

 

9 _4f we cannot find the tax return, we will refund the fee. If the refund Should goto “the third party listed on fine 5, “Srock here
Signature of taxpayer{s). | declare that | am either the taxpayer whose name is shown on line ta or 2a, or a person authorized to obtain the tax
return requested. if the request applies to a joint return, either husband or wife must sign, If signed by a corporate officer, partner, guardian, tax
matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, | certify that | have the authority to execute
Form 4506 on behalf of the taxpayer. Note. For fax returns being sent to a third party, this form must be received within 120 days of signature date.

 

 

| Telephone number of taxpayer on

 

 

 

 

 

 

line 1a or 2a
{
> a
Signature (see instructions) Date

Sign
Here Title (if ine 1a above is a corporation, partnership, estate, or trust)

> Spouse's signature Date

Cat. No. 41721 Form 4506 (Rev. 1-2010)

For Privacy Act and Paperwork Reduction Act Notice, see page 2.
Case 3:19-cv-00466-BAJ-EWD

Form 4506 (Rev. 1-2010)

General Instructions

Section references are to the internal
Revenue Code.

Purpose of form. Use Form 4506 to request
a copy of your tax return. You can also
designate a third party to receive the tax
return. See line 5.

How Jong will it take? It may take up to 60
calendar days for us to process your request.

Tip. Use Form 4506-T, Request for Transcript
of Tax Return, to request tax retum
transcripts, tax account information, W-2
information, 1099 information, verification of
non-filing, and record of account.
Automated transcript request, You can call
1-800-829-1040 to order a transcript through
the automated self-help system. Follow
prompts for “questions about your tax
account" to orcfer q tax return transcript.
Where to file. Attach payment and mail Form
4508 to the address below for the state you
lived in, or the state your business was in,
when that return was filed. There are two
address charts: one for individual returns
(Form 1040 series) and one for all other
retums,

ff you are requesting a return for more than
one year and the chart below shows two
different RAIVS teams, send your request to
the tearm based on the address of your most
recent return.

Chart for individual returns
(Form 1040 series)

 

if you filed an Mail to the
individual return “Internal Revenue
and lived in: Service” at
Florida, Georgia, RAIVS Team

North Carolina, P.O. Box 47-421
South Carolina Stop 91

Doraville, GA 30362
Alabama, Kentucky,

Louisiana, Mississippi,

Tennessee, Texas, a Stop S718 AUSC
foreign country, or Austin, TX 73301
A.P.O, or F.P.0. ,

address

 

Alaska, Arizona,
California, Colorado,
Hawaii, Idaho, IHinois,
Inciana, lowa,
Kansas, Michigan,
Minnesota, Montana,
Nebraska, Nevada,
New Mexico, North
Dakota, Oklahoma,
Oregon, South
Dakota, Utah,
Washington,
Wisconsin, Wyoming

RAIVS Team
Stop 37106
Fresno, CA 93888

Arkansas,
Connecticut,
Delaware, District of
Columbia, Maine,

Maryland,
Massachusetts,
Missouri, Naw
Hampshire, New
Jersey, Naw York,
Ohio, Pennsylvania,
Rhode Island,
Vermont, Virginia,
West Virginia

RAIVS Team
Stop 6705 P-6
Kansas City, MO
64999

Document 1-2 07/17/19. Page 43 of 78

Chart for all other returns

Mail to the
“Internal Revenue
Service” at:

If you tived in
or your business
was ins

Alabama, Alaska,
Arizona, Arkansas,
California, Colorado,
Florida, Hawaii,
idaho, lowa, Kansas,
Loulslana,
Minnesota,
Mississippi,
Missouri, Montana,
Nebraska, Nevada,
New Mexico,

North Dakota,
Oklahoma, Oregon,
South Dakota,
Tennessee, Texas,
Utah, Washington,
Wyoming, a foreign
country, or A.P.O. or
F.P.O, address

RAIVS Team

P.O, Box 9941
Mall Stop 6734
Ogden, UT 844609

Connecticut,
Delaware, District of
Columbia, Georgia,
lilinois, Indiana,
Kentucky, Maine,

Maryland,

Massachusetts, RAIVS Team
Michigan, New P.O. Box 145500
Hampshire, New Stop 2800 F

Jersey, New York, Cincinnati, OH 45250

North Carolina,

Ohio, Pennsylvania,
Rhode Island, South
Carolina, Vermont,
Virginia, West
Virginia, Wisconsin

Specific Instructions

Line 1b. Enter your employer identification
number (EIN) if you are requesting a copy of
a business return. Otherwise, enter the first
social security number (SSN) shown on the
return, For example, if you are requesting
Form 1040 that includes Schedule C (Form
1040), enter your SSN.
Signature and date. Form 4506 must be -
signed and dated by the taxpayer listed on
line 1a or 2a, If you completed line 5
requesting the return be sent to a third party,
the IRS must receive Farm 4506 within 120
days of the date signed by the taxpayer or it
will be rejected.

individuals, Copias of jointly filed tax
returns may be furnished to either spouse.
Only one signature is required, Sign Form
4506 exactly as your name appeared on the
original return. ff you changed your name,
also sign your current name.

Carporations. Generally, Form 4506 can
be signed by: (1) an officer having legal
authority to bind the corporation, (2) any
person designated by the board of directors
or other gaverning body, or (3) any officer or
employee on written request by any principal
officer and attested to by the secretary or
other officer,

Page

Partnerships. Generally, Form 4506 can b.
signed by any person who was a-member of
the partnership during any part of the tax
perlod requested on line 7.

Alf others, See section 6103(e) if the
taxpayer has died. is insolvent, is a dissolved
corporation, or if a trustee, guardian,
executor, receiver, or administrator is acting
for the taxpayer.

Documentation. For entities other than
individuals, you must attach the authorization
document, For example, this could be the
fetter from the principal officer authorizing an
employee of the corporation or the Letters
Testamentary authorizing an individual to act
for an estate.

Signature by a representative. A
representative can sign Form 4506 for a
taxpayer only if this authority has been
specifically defegated to the representative on
Form 2848, fine 5. Form 2848 showing the
delegation must be attached to Farm 4508.

Privacy Act and Paperwork Reduction Act
Notice, We ask for the information on. this
farm to establish your right to gain accéss to
the requested return(s) under the Internal
Revenue Code. We need this information to
properly identify the retum(s) and respond to
your request. Sections 6103 and 6109 require
you to provide this information, including your
SSN or EIN, to process your request. If you
do not provide this Information, we may not
be able to process your request. Providing
false or fraudulent information may subject
you to penalties. oo,
Routine uses of this information include
giving it to the Department of Justice for civil
and criminal litigation, and cities, states. and
the District of Columbia for use in
administering thelr tax laws. We may also
disclose this information to other countries
under a tax treaty, to federal and state
agencies to enforce federal nontax criminal
laws, or to federal Jaw enforcement and
intelllgence agencies to combat terrorism.

You are not required to provide the
information requested on a form that is
subject to the Paperwork Reduction Act
unless the form displays a valid OMB control
number. Books or records relating to a form
or its instructions must be retained as long as
their contents may become material in the
administration of any Internal Revenue law.
Generally, tax returns and return information
are confidential, as required by section 6103.

The time needed to complete and file Form
4506 will vary depending on individual
circumstances, The estimated average time
is: Learning about the law or the farm, 10
min.; Preparing the form, 16 min,; and
Copying, assembling, and sending the form
to the IRS, 20 min.

if you have comments concerning the
accuracy of these time estimates or
suggestions for making Form 4506 simpler.
we would be happy to hear from you. You
can write to Internal Revenue Service, Tax
Products Coordinating Committee,
SE:W:CAR:MP:T:T:SP, 1111 Constitution Ave.
NW, IR-6526, Washington, DC 20224. Do not
send the form to this address. Instead, see
Where to file on this page.
en

Case 3:19-cv-00466-BAJ-EWD Document 1-2

07/17/19 Page 44 of 78

or “ : ve ‘ Form Approved
Social Security Administration OMB No. 0960-0566

Consent for Release of Lotermation

Complete this form cuty 1 you want us Lo give information or recards about you, a rrunar. or a legally incormpetent adult, to an
individual or greup dint example, a doctor or an insurance compaty). If you are the natural or adoptive parant or legal guardian,
acting on behalf of a minor, you may complete this farm to release only Ue mmor’s non-medical records. If you are requesting
information for a purpose not directly related to the administration of any program under the Social Security Act. a fee may be

charged.

NOTE: Do not use this form to:
Request us to release the medical records of 4 minor. Instead, contact your local office by calling 1-800-772-1213

(TTY- 1-800-325-0778), or
Request information about your earnings or employment history. Instead, complete form SSA-7050-F4 at any Social
Security oftice or online at www.ssa.gov/online/ssa-7050.pdf.

How to Complete this Form

We will not honor this form unless all required fields are completed. An asterisk (*) indicates a required field, Also, we will
not hanor blanket requests for "all records” or the “entire file.” You must specify the information you are requesting and you

.

 

must sign and date this form.
Fil in your nama, date of birth, and social security number or the name, date of birth, and social security number of the

person to whom the information applies, . .
Fill in the name and address of the individual (or organization) to whom you want us to release your information.

Indicate the reason you are requesting us to disclose the information.
Check the box(es) next to the typa(s) of information you want us to release including the date ranges, if applicabla.

You, the parent or legal guardian acting on behalf of a minor, or the legal guardian of a legally incompetent adult, must
sign and date this form and provide a daytime phone number whare you can be reached.

if you ara not the person whose information is requested, state your relationship to that person. We may require proof of

relationship,
tonship PRIVACY ACT STATEMENT
Section 205(a) of the Social Security Act,-as amended, authorizes us to collect the information requested on this form. The
information you provide will ba used to respond to your request for SSA records information or process your request when we
release your records to a third party. You do not have to provide the requested information. Your response is voluntary;
however, we cannot honor your request to release information or records about you to another person or organization without

your consent,

We rarely use the information provided on this form for any purpose other than to respond to requests for SSA records
information. However, in accordance with 5 U.S.C. § 552a{b} of the Privacy Act, we may disclose the information provided on
this form in accordance with approved routine uses, which include but are not limited to the following: 1, To enable an agency
or third party to assist Social Security in astablishing rights to Social Security benefits and/or coverage; 2. To make
determinations for eligibility in similar health and income maintenance programs at the Federal, State, and loca! level; 3. To
comply with Federal Jaws requiring the disclosure of the information from aur records; and, 4, To facilitate statistical research,
audit, or investigative activities necessary to assure the integrity of SSA programs.

We may also use the information you provide when we match records by computer, Computer matching programs compare our
records with those of other Federal, State, or local government agencies. Information from these matching programs can be
used to establish or verify a person's eligibility for Federally-funded or administered benefit programs and for repayment of

payments or delinquent debts under these programs.

Additional information regarding this form, routine uses of informatian, and ather Social Security programs are available from

PAPERWORK REDUCTION ACT STATEMENT

This information collection meets the requirements of 44 U.S.C. & 3507, as amended by section 2 of the Paperwork
Reduction Aci of 1995. You do nat need to answer these cuastions uniess we display a valid Olfice of Management and
Budget conteal mimber. We estimate that it will take about 3 minutes to read the instructions, gather the facts, and answer
the questions SEND OR BRING THE COMPLETED FORM TO YOUR LOCAL SOCIAL SECURITY OFFICE. Yau can find your
local Social Security office through SSA's website at www. socialsecurity.goy. Offices are also listed under U.S. Government

estimate to tis adress, not the completed forni.

 

Form $SA-3288 107-2010} EF (07-2010) Destroy Per Caditions

 
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 45 of 78

. , Loe : Form Approved
social Securits Administration OMB No. 0960-0586

Conseat for Release of [nfermation
SSA will net honor this form unfess all required Nelds have been completed (“signifies required field),

TO: Social Security Administration

 

 

 

*Name *Date of Birth * Social Security Number

| authorize the Social Security Administration to release information or records about me to:

“NAME * ADDRESS

 

 

*( want this information released because:

 

There may be a charge for releasing information.

 

*Please release the following information selected from the list below:
You must check at least one box. Also, SSA will nat disclose records unless applicable date ranges are included.

[ ] Social Security Number
C] Currant monthly Social Security benefit amaunt

P| Current monthly Supplemental! Security Income payment amount
C} My benefit/payment amounts from to

[_] My Medicare entitlement from to

[| Medical records from my claims folder(s) from to
el tf you want SSA to release a minor’s medical records, do not use this form but instead contact yaur focal SSA office.

 

[] Complete medical records from my claims folder(s)

[] Other record(s) from my file (e.g. applications, questionnaires, consultative examination
reports, determinations, etc.)

 

tam the individual to whom the requested information/record applies, or the parent or legal guardian of a minor,
or the legal guardian of a fegally incompetent adult.. | declare under penalty of perjury in accordance with 28
C.F.R. § 16.41(dH2004) that | have examined all the information on this form, and on any accompanying
statements or forms, and it is true and correct to the best of my knowledge. | understand that anyone who
knowingly or willfully seeking or obtaining access to records about another person under false pretenses is
punishable by a fine of up to $5,000, | also understand that any applicable fees must be paid by me.

* Signature’ “Date:

 

Relationships of not ihe individual): *Daytine “ong

 

 

Form SSA-3288 (07-2010) EF (07-2010)
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 46 of 78

te . 1s Form Approved
Social Securtty Administrauon UMB No. 09000525

REQUEST FOR SOCIAL SECURITY EARNINGS INFORMATION

 

“1 'se This Form HW You Need
t. Certified/Non-Certified Detailed Earnings Information DO NOT USE THIS FORM FOR;

loctudes periods of employ ment or setermplox ment and Non-certitied vearly totals of earnings

the numes and addresses of employ ers

OR

Phis service uy tree to the public,

These tatals can be obtained by calling
1-800-772-1213 to receive Fonn SSA-700H,

2. Certified Yearly Tatas of Earnings
Request for Sacial Security Statement

 

 

Includes total earnings for each year but does not include

the names and addresses of employees.
PRIVACY ACT NOTICE: We are authorized to collect this information under section 205 of the Social Security Act, and
the Federal Records Act af 1950 (64 Stat, 383). It is needed so we can identify your records and prepare the statement you
request, You do not have to furnish the information, but failure to do so may prevent your request from being processed.

 

Paperwork Reduction Act Statement - This information collection meets the requirements of 44 LLS.C. § 3507. as
amended by section 2 of the Paperwork Reduction Act of 1995. You do not need to answer these questions unless we display
a valid Office of Management and Budget control number. We estimate that it will take about 11 minutes to read the
instructions, gather the facts, and answer the questions. Send only comments relating to our time estimate above to: SSA,

6401 Security Blvd, Baltimore, MD 21235-6401.

INFORMATION ABOUT YOUR REQUEST

‘ How Do I Get This Information? .
. and it does not agree with your records), we
You need to complete the attached form to tellus will supply you with more detail for the period
what information you want. in question. Occasionally, carnings amounts
are wrong because an employer did not

correctly report earnings or earnings are
credited to the wrong person, In situations like
these, we will send you detailed information, at
no charge, so we can correct your record,
- Who Can Sign On Behalf Of The Individual? Be sure ta show the year(s) involved on the
request form and explain why you need the
information: If you do not tell us why you need
the information, we will charge a fee.

* Can { Get This Information For Someone Else?

Yes, if you have their written permission. For
more information, see page 3.

Che parent of a minor child, or the legal guardian of
un individual who has been declared legally
incompetent, may sign if he/she is acting on behalf
of the individual,

We will certify the detailed earnings information
for an additional fee of $15.00. Certification is
usually nol necessary unless you plan to use the

* Is There A Fee For This Information? uSH ny
information in cow.
1. Certified/Non-Certified Detatled o. oo
Earnings Information 2. Certified Yearly Totals of Earnings
Yes. we usually charge a fee for detailed Yes, there is a fee of $15 to certify yearly totals
ge ee of earnings, Certification-is usually no
information. In mast cases, this information is used . = fication is usually ne .
for purposes NOT directly related to Social necessary unless you plan to use the information
. . . . . in COUTL
Security such as fora private pension plan or
personal injury suit. The fee chart on page 3 gives 3, Method of Payment
the amount of the charge. . .
invloye a check or money vrder for the entire

fee required Payment can alse be made by
oewitcard Todo sa, complete page 4 of ts.
foraang return it with vaur request form,

Sometimes, Uiere is no charges for dotted
miformation, you have reason te boleve «our
snings are not cartect (for cxample. sou have

previously received earnings tfurotcny (rom us

 

Forse SSA-7050-F4 (07-2010) EF (07-2010)
Dextroy prior editions
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 47 of 78

 

REQUEST FOR SOCIAL SECURITY EARNINGS INFORMATION

1. From whose record do you need the aarnings information?
Print the Name, Social Security Number (SSN), and date of birth below

Social Security
Number

 

Name

Other Name(s} Used Date of Birth
(Include Maiden Name} vee eee eee (Mo/Day/Yr)

2. What kind of information do you need?
For the peried{s)/year{s):

 

[3 Detailed Earnings Information
(if you check this block, tell us below
why you need this information.)

 

For the year(s):

 

[_] Certified Yearly Totals of Earnings
(Check this box only If you want the information
certified. Otherwise, call 1-800-772-1213 to
request Forrm SSA-7004, Request for Social
Security Statement)

 

3. If you owe us a fee for this detailed earnings information, enter the amount due

using the charton page 3... 1. A. $
Do you want us to certify the Information? {] Yes [] No
If yes, enter $15.00... 0. B. $
ADD the amounts on lines A and B, and
Do ee ee Cc. $s

enter the TOTAL amount... 27... ee ee .
¢ You can pay by CREDIT CARD by completing and returning the form on page 4, or
* Send your CHECK or MONEY ORDER for the amount on line C with the request and

make check or money order payable to "Social Security Administration"

* DO NOT SEND CASH,

. | am the individual to whom the record pertains {or a person who is authorized to sign on behalf of that
individual). | understand that any false representation to knowingly and willfully obtain information from
Social Security records is punishable by a fine of not more than $5,000 or one year in prison.

SIGN your name here
{Do not print) > Date

Daytime Phone Number

{Area Code) (Telephone Number}
5. Tellus where you want the information sent. (Please print)
Address

 

Name

 

 

City. State & Zip Code

& Mail Completed Form(s) To: Exception: If using private contcactor (¢.g., FedEx) to mail foes) use:

Sacial Security Actrunistration
Division of Earnings Recerd Operations
300 N. Greene St.

Baltimore, Maryland 21290-0300

Social Security Administration
Oivisian of Earnings Record Operations
P.O. Box 33003
Baltimore, Maryland 21290-3003
Farr SSA-70504 4 (07-20) 0) EF (07-2010)
Destrey Poor Edinons

7
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19. Page 48 of 78

 

REQUEST FOR SOCIAL SECURITY EARNINGS INFORMATION

Flaw Aluch Dal Have to Pay For Detailed Larnings?
P Count the number al scars for whieh you need detailed earnings information Be sure ta add in both the first and last year
requested, However. do ooCaddl in the current caleadar year since (his infarrmation ss nat yet available,

 

 

 

2 S'se the chart below to determine the correct fee

Number of Years Requested Fee Number of Years Requested Vee P Mumber of Years Keuucansel Fee
P8150 15 843.95 28 $64.50
2 f? 40 16 Aa 50 29 66.00
3 20h} 17 7.23 30 67,50
4 23.51 18 AVM 31 68.75
5 25 0M 19 30.75 32 70,00
6 27.00 20 32.50 33 71.25
7 29.00) al Sat. OCF 34 72.30
8 318 22 34.5) 35 73.75
9 33.00 23 S700 36 75.00
10 33,00 24 SRIG 37 76.25
H 36,75 25 60.60 38 77,50
12 38,56 26 LSU 39 78.75
13 40,25 . 27 63,00 40 80.00
Id 42 UNI

 

 

 

 

 

 

 

 

 

 

For Requests Over 40 Years, Please Add 1 DoNar for Each Additional Year.

® Whose Earnings Can Be Requested

i, Your Earnings 3. A Deceased Person's Earnings
You can request carnings information from the record ef
a deceased person if you are the Jegal representati ¢ of
(he estate. a survivor (that is, the spouse, parent. child,
divarced spouse of divorced parent), or an individual
with a material interest (example-financial) who is an
heir at law. next af kin, beneficiary under the will or
donee of property of the decedent.

You can request earnings information from your own
record by completing the attached form: we need your
handwritten signature. LP you sign with an "X", your
mark must be witnessed by two disinterested persons
who must sign their name and address.

2. Someone Else's Earnings
Proof of death must be included with your request.
Prool of appointment as representative or proof of your
toLitfopship to the deceased must algo be tnvluded

You can request eamings information jrom the record of
someone efse if that person (ells us in «citing to give the
information to you. This writing or “authorization” must
be presented to us within @0 dass af (her ciate i awas

sighed by that person.

"a3

Porm SS \-7050-F 4 (07-2010) EE (07-2005
Destroy Prior Editions
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 49 of 78

YOU CAN MAKE YOUR PAYMENT BY CREDIT? CARD

\sa convenicnce, we offer vou the opfien to make your payment by credit can However, regular eredit card roles will apply.
You may also pay by check er money ordes,

Please (Hin all the wnfornation below and redura
this form along with your ceque st to:
Sacial Security Administation
Division of Farnings Record Operations
PO. Bow 33003
Baltimore. Maryland 21290-3003

Exception:
Housing poate contractor (eg. Pedba ite mail formes), use

Sevial Securit. Administration
Disision of Lamings Record Operations
300 N. Greene St.

Baltimore. Maryland 21290-0300

Note: Please read Paperwork/Privacy Act Notice

/~

CHECK ONE

+

 

Credit Card Holder's Name
(Enter the name from the credit card}

eae RARITIES

Credit Card Holder's Address

2 tenenaretentntien pr manrameeatamntoetGARy

Daytime Telephone Number

~~

Credit Card Number

eceeteneerenemnenine omenncmamenN

Credit Card Expiration Date

[| American Express
[] Diners Card

| ED visa

) [-] MasterCard = [_] Discover

 

First Name, Middle Initial, Cast Name

 

Number & Street

 

City, State, & Zip Code

 

Aroa Code Telephone Number

 

 

 

 

 

 

 

Month "Year
Amount Charged — 5
Credit Card Holder's SIQGnature  — —wmiscmuniummannnt samen
Authorization
DO NOT WRITE IN THIS SPACE Name Bate

OFFICE USE ONLY

 

 

case

iRemittance Control #

 

 

 

 

 

PRIVACY ACT NOTICE
The Social Security Adminisiatton oSSA) has authority to colluct the information requested on this form under section 205 of the

Social Security Act. Giving us tis information is valuntar

y. You do hot have ta do it, We will need this information only if vou

choase to make payment bs creditcard. You do not need to “lout this form oso choose another means of payment (or example.

hy check of soney order).

ih squ choase the credit card pay iaent option, we will provide the informatse: oo give us to the banks handling cont credit card
account and SSA's account. Wem. abso provide this Information to anit: ocrscn oe governmentagenes to comph with bealeral
lasvs requiring the release of intormation from our records, You can Jind thesy znd other routine uses af information prov weal to SSA
listed in the Federal Register. [you want more information about this. vou mas call or write any Social Security Office

Ver SSA-7080-8 4 (07-2010) PE Foe oe 4

Destre. Prior Editions

 
Case 3:19-cv-00466-BAJ-EWD

JONES
WALKER

Via Facsimile

Mr. Brian M. Caubarreaux
Brian Caubarreaux and Associates
144 West Tunica Drive
P.O. Box 129
Marksville, LA 71351

RE: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D

Dear Mr. Caubarreaux:

Progressive County Mutual Insurance Company’s First Set of Interrogatories and
Request for Production of Documents propounded to Zachary Couvillion are now overdue in this
matter. Pursuant to Rule 10.1 of the Uniform Rules for civil proceedings in district court, | would
like to conduct a telephone conference with you to amicably resolve the issues. | wiil initiate the
call on April 1, 2019 at 9:00 a.m. If this presents a conflict for you, please contact my office with

alternative dates and times.

IAM/kbr

{L0521713.1}

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswalker.com

Document 1-2 07/17/19. Page 50 of 78

lan A. Macdonald

D: 337-593-7617
F: 337-593-7601
imacdonald@joneswalker.com

March 26, 2019

   
 

Sincerely,

lan A, Macet6nald

EXHI
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 51 of 78

JONES
WALKER

Fax

 

 

 

 

FROM: lan A. Macdonald DATE: March 26, 2019
PHONE: 337.593.7617 REFERENCE: 172394-00

NO. OF PAGES (including cover): 2

To: FAX NO.: PHONE:

Brian M. Caubarreaux 318-253-5666 318-253-0900

Brian Caubarreaux and Associates

COMMENTS:

 

Please call us if all pages are not received.

ORIGINAL DOCUMENTS: Will follow by [] mail [J courier —- OR - [X] Will not follow unless requested.

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswalker.com
 

O3-26/2019 10:10 PAX 3375937602

Casé 3S 19-cv-004 66- AF

 

TRANSMISSION OK

TXE RN NO
RECEPLTENT ADDRESS
DESTINATLON £D

 

JONES WALKER AQUA Dene EO Ab vO oot
= LTT IST Page sZ-Ur ro
HR dak chock diy

 

TX. REPORT

GOUHGRGGRGIR dh dh dinghy

  

2984
6105=17239400818182535666s

 

 

 

ST. TIME 03/26 10:09
TIME USE 01°20
PAGES SENT 2
RESULT OK
FROM: lan A. Macdonald DATE: March 26, 2019

PHONE: 337.593.7617

NO. OF PAGES (including cover):

TO:
Bnan M. Caubarreaux
Brian Caubarreaux and Associates

COMMENTS

REFERENCE: 172394-00

PHONE:
318-253-0900

FAX NO::
318-253-5666

Please call us if all pages are not received.

ORIGINAL OCCUMENTS Will fallow by (] mail (4 courier ~ OR - EQ Will nat follow unless requested

 
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 53 of 78

NOTICE OF ASSIGNMENT

18TH JUDICIAL DISTRICT COURT |
PARISH OF POINTE COUPEE
STATE OF LOUISIANA
ZACHARY COUVILLION
VERSUS 48967 - D

DARRIN BENNETT ET AL

THIS IS TO ADVISE YOU THAT THE HONORABLE ELIZABETH A. ENGOLIO, JUDGE,
ASSIGNED THE ABOVE NUMBERED AND ENTITLED CASE FOR:

MOTION TO COMPEL
ON FRIDAY, MAY 31, 2019, 9:30 A.M.

TO BE HELD IN THE POINTE COUPEE PARISH COURTHOUSE AT NEW ROADS,
LOUISIANA.

CLERK OF COURT'S OFFICE, NEW ROADS, LOUISIANA, MAY 6, 2019.

LANELL SWINDLER LANDRY
CLERK OF COURT

P.O. DRAWER 38

NEW ROADS, LA 70760

BY:
DEPUTY CLERK OF COURT

 

TO: JUDGE'S OFFICE

IAN MACDONALD

PO. BOX 3408

LAFAYETTE, LA 70502

BRIAN CAUBARREAUX
144 WEST TUNICA DRIVE
MARKSVILLE, LA 71351
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 54 of 78

 

 

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURTs3
VERSUS DOCKET NO.: 48967-D 3
MM
DARRIN BENNETT, ANTONIO CAR & N
TRUCK MODIFICATION, LLC AND 2
PROGRESSIVE COUNTY ee pe
MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH LOUISIANA"
me a :

JESUS GHGS O SGI IGS EE IGOR GIGE AEE
MOTION TO COMPEL
Defendant, Progressive County Mutual Insurance Company, moves, pursuant to La. Code
Civ. P. art. 1469, to compel Plaintiff, Zachary Couvillion, to respond to Defendants’ First Set of
Interrogatories, Request for Production of Documents, and Request for Admissions and for
reasonable attorney’s fees in bringing this motion, because on February 22, 2019, Defendants
propounded its First Set of Interrogatories, Request for Production of Documents, and Request
for Admissions to Plaintiff (Exhibit "A"). On March 26, 2019 a reminder letter was sent to
plaintiff's counsel advising of overdue discovery responses (Exhibit "B"). Furthermore,
pursuant to Rule 10.1, on April 1, 2019 plaintiff's counsel was contacted by defendants’ counsel

to discuss the overdue discovery responses. Notwithstanding the foregoing, Plaintiff has failed

and/or refused to respond.

Respectfully submitted,

JONES WALKER LLP

 

BY:
IAN A. MACDONALD (#1766
600 Jefferson Street, Suite 1600
Post Office Box 3408
Lafayette, Louisiana 70502
(337) 593-7600
CERTIFICATE

I HEREBY CERTIFY that a copy of the above and foregoing has been served on all

counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.
Lafayette, Louisiana, this iS day of April, 2019.

IAN A. MACDONALD

{L0524399.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 55 of 78

18" JUDICIAL DISTRICT COURT

   

ZACHARY COUVILLION
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &
TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY mene
MUTUAL INSURANCE COMPANY POINTE COUPEE PARIS LOUISIANA’
JG HEU HEH O HEE HE HO HSS HOHE Si nObbr er bin reareeanennnn tie foe

ORDER

d 22 Yd¥ 6102

Bade KK

€

Considering tie foregoing Motion;
IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff, Zachary Couvillion,

show cause on the Al oT day of May , 2019, Q ‘A0 o'clock Q.m., why

he should not be compelled to respond to Defendants’ First Set of Interrogatories, Request for

Production of Documents, and Request for Admissions, and why Defendant should not be

awarded attorney's fees as prayed for.

Plogwemine, Louisiana, this Akmaay of Apud , 2019.

 

EkzAbeth A. Engolio,Judge

PLEASE SERVE:
Zachary Couvillion
Through attorney of record
Mr. Brian Caubarreaux
Attorney atLaw RES
Brian Caubarreaux and Assosiates 2a Sos
144 West Tunica Drive =e- = ol
Marksville, LA 71351 =gz “ 28
Eao a
meg “Oo OR
seco * mz
sez © FP
mee Go al
me
x ONG

ATTEST RE CERTIFIED COPY

-_

Offg FILED. =

{10524399.1} ‘ DY. CLERK OF COURT
POINTE COUPEE PARISH
NEW ROADS, LQUISIANA
ey JONES °°” Document 1-2 07/17/19 Page e6.of 4g

D: 337-593-7617

u WAL KE R : F: 337-593-7748
od imacdonald@joneswalker.com

 

May 17, 2019

Hon. Lanell Swindler Landry

Pointe Coupee Parish Clerk of Court
P. O. Box 86

New Roads, LA 70760-0086

Re: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D
Our File No.: 172394-00

Dear Sir/Madam:

Please set aside the motion to compel in this matter set for hearing on Friday, May 31, 2019
before Honorable Elizabeth A. Engolio. | have received the discovery responses and this motion is now

moot.

  

Sincerely,

IAM\jbce
cc: Brian M. Caubarreaux
Hon. Elizabeth A. Engolio

{L0528725.1}

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswalker.com
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 57 of 78

JON ES lan A. Macdonald
D: 337-593-7617
WALKE R F: 337-593-7748
imacdonald@joneswalker.com

May 22, 2019

Hon. Lanell Swindler Landry

Pointe Coupee Parish Clerk of Court
P. O. Box 86

_ New Roads, LA 70760-0086

Re: Zachary Couvillion vs.
Darrin Bennett, et al
Docket No.: 48967-D
Our File No.: 172394-00

Dear Sir/Madam:

Enclosed are an original one copy of each Notice of Record Depositions, Subpoenas Duces
Tecum and Affidavits in this matter. Please file the original in the record, make the appropriate service
as indicated therein and return the copy to me stamped filed for my records. Also enclosed is our firm’s
check in the amount of $1,850 to cover the cost of filing and serving this document.

Should you have any questions, please do not hesitate to contact me.

   

Sincerely,

i\AM\ell

Enclosures
Cc: Brian M. Caubarreaux (Certified Mail RRR — 7007 0710 0004 8702 9350)

asec
icy NOOO Cag

{L0529271.1}

600 Jefferson Street, Suite 1600 | Lafayette, LA 70501 | T: 337.593.7600 | F: 337.593.7601 | joneswaliker.com
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 58 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

   

JOG IGG IGG CIOIO OCICS OICIGI CIS CI CIS ROIS GIORGI II tai ikke

NOTICE OF RECORDS DEPOSITION

WOT
*

40
svi
YW
9
a:
go

= “ me hr
TO: Mr. Brian M. Caubarreaux ¢ ma
Brian Caubarreaux and Associates = Re

144 West Tunica Drive © =O
P. O. Box 129 S a
Marksville, LA 71351 me

PLEASE TAKE NOTICE that Progressive County Mutual Insurance Company |
(“Progressive”) will take the testimony, for record purposes only, of the following person at the
office of Ian A. Macdonald of the law office of Jones Walker, 600 Jefferson Street, Suite 1600,
Lafayette, Louisiana, (telephone: 337-593-7600), beginning on the date and time indicated below,
and continuing thereafter from day to day until the taking of said deposition may be adjourned, at
which time and place you are notified to appear and take such part in the examination as you may

deem fit and proper.
DEPONENTS: DATE and TIME:

Acadian Ambulance June 24, 2019 at 9:00 am
Medical Records Custodian

Opelousas General Health System June 24, 2019 at 9:30 am
Medical Records Custodian

OGH Imaging June 24, 2019 at 10:00 am
Medical Records Custodian

Lafayette Bone & Joint Clinic June 24, 2019 at 10:30 am
Medical Records Custodian

Moreau Physical Therapy June 24, 2019 at 11:00 am
Medical Records Custodian

Avoyelles Hospital June 24, 2019 at 11:30 am
Medical Records Custodian

Dr. Bryan McCann June 24, 2019 at 12:00 pm
Dr. Darron McCann
Medical Records Custodian

Lafayette Surgical Specialty Hospital June 24, 2019 at 12:30 pm
Medical Records Custodian

Dr. George Raymond Williams June 24, 2019 at 1:00 pm
Medical Records Custodian

The Therapy Center June 24, 2019 at 1:30 pm
Medical Records Custodian

(L0529270.1}
(Progressive/Couvillion 172394-00)
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 59 of 78

Avoyelles Open MRI June 24, 2019 at 2:00 pm
Medical Records Custodian

Dr. Jacob Gauthier, DDS June 24, 2019 at 2:30 pm
Medical Records Custodian

Rapides Regional Medical Center June 24, 2019 at 3:00 pm
Medical Records Custodian

Ken’s Thrifty Way Pharmacy June 24, 2019 at 3:30 pm
Medical Records Custodian

Jagneaux’s Thrifty Way June 24, 2019 at 4:00 pm
Medica] Records Custodian

Don’s Pharmasave June 24, 2019 at 4:30 pm
Medical Records Custodian

Walgreens Pharmacy June 24, 2019 at 5:00 pm
Medical Records Custodian

USI Industrial Services, Inc. June 24, 2019 at 5:30 pm
Human Resources

NOTE: This is for records only. If the records are received prior to the deposition date,
no formal deposition will be taken.

>
Respectfully submitted, Z
a
JONES WALKER LLP
BY:

 

IAN A. MACDO ALD (#17664)
P. O. Drawer 3408
Lafayette, Louisiana 02
(337) 593-7600
CERTIFICATE
I HEREBY CERTIFY that a copy of the above and foregoing has been served on all
counsel of record by depositing same in the United States Mail, postage prepaid and properly

addressed.

Lafayette, Louisiana, this 22 May of May, 2019

 

IAN A,MACDONABKD__—

{L0529270.1}
(Progressive/Couvillion 172394-00)
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 60 of 78

ZACHARY COUVILLION 187! JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FSSC GCI IOI II IGG GGCGIO GIGI KA kk

SUBPOENA DUCES TECUM

TO: Acadian Ambulance
Medical Records Custodian
2916 N. University Ave., Bidg. G
Lafayette, LA 70507

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 9:00 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Jan A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{10529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 61 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FESS OGG GGG SSCS IG OR IOI SCI CISA CISC ICIS SOS SIS IOI IGRI CIR GE
SUBPOENA DUCES TECUM

TO: Opelousas General Health System
Medical Records Custodian
539 E. Prudhomme St.
Opelousas, LA 70570

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 9:30 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records,. office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms, _ epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 62 of 78

ZACHARY COUVILLION 18" JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

SGC GGG  G jiiokokak kok tokokokk a kokk ak
SUBPOENA DUCES TECUM

TO: OGH Imaging
Medical Records Custodian
1341 South Service Rd, I-49
Grand Couteau, LA 70541

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 10:00 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms, — epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 63 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

ARR RR RR RR RR ok a aR CR GO kk kk dk koko kook ok kod ok

SUBPOENA DUCES TECUM

TO: Lafayette Bone & Joint Clinic
Medical Records Custodian
1103 Kaliste Saloom Rd., #100
Lafayette, LA 70508

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 10:30 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xXxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019,

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 64 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FGI GG GCIGGIGGG GS I GI a ok data kek x k ak kak
SUBPOENA DUCES TECUM

TO: Moreau Physical Therapy
Medical Records Custodian
4027 1-49 South Service Rd.
Opelousas, LA 70570

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 11:00 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

(10529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 65 of 78

ZACHARY COUVILLION 18"! JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FCI II GO GIG OGG GGG OIG I I Ik ke ak kk kak
SUBPOENA DUCES TECUM

TO: Avoyelles Hospital
Medical Records Custodian
4321 LA-1192
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 11:30 a.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to lan A, Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 66 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FCI SOR IGG IGG GIG GIGC IG GIGI I I kick a ak ke fe ake kak ak ak ak ak

SUBPOENA DUCES TECUM

TO: Dr. Bryann McCann/Dr. Darron McCann
Medical Records Custodian
424 N. Washington St.
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 12:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
XXX-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and ail information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, [IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{1.0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 67 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

ECOG GR Go oi iii iigioiioi ik dck doi dock dai ikoioticiiok iti ici io kak
SUBPOENA DUCES TECUM

TO: Lafayette Surgical Specialty Hospital
Medical Records Custodian
1101 Kaliste Saloom Rd.
Lafayette, LA 70508

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 12:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx~7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs, ©
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A, Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{1.0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 68 of 78

ZACHARY COUVILLION 18"! JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FCCC OIG IGRI IOC IGG GG ak

SUBPOENA DUCES TECUM

TO: Dr. George Raymond Williams
Medical Records Custodian
1233 Wayne Gilmore Circle
Opelousas, LA 70570

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 1:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to lan A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{.0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 69 of 78

ZACHARY COUVILLION 18 JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FIO ICIO III OGG IOR IC CGO GK GR #1 ak

SUBPOENA DUCES TECUM

TO: The Therapy Center
Medical Records Custodian
1506 I-49 N. Service Rd.
Grand Coteau, LA 70541

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 1:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on_ this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 70 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

SERGI GGG GG GGG ick EE

SUBPOENA DUCES TECUM

TO:  Avoyelles Open MRI
Medical Records Custodian
319 Center St.
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 2:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms, — epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 71 of 78

ZACHARY COUVILLION 18'™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FG OC OIG GIGS GISCIOR GOS IO ICG aOR ak ak

SUBPOENA DUCES TECUM

TO: Dr. Jacob Gauthier, DDS
Medical Records Custodian
238 Tunica Dr. W
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 2:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, | venograms, _ epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by lan A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 72 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FCC CIO ICICI IOI ICCC GCC GOR A IG IGIOK ICA a a kk

SUBPOENA DUCES TECUM

TO: Rapides Regional Medical Center
Medical Records Custodian
241 4% St.
Alexandria, LA 71301

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 3:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, | venograms, _ epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ESSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 73 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FCCC’ GGG GOGO GOIGIGG GIO do aC kak a kk kkk

SUBPOENA DUCES TECUM

TO: Ken’s Thrifty Way Pharmacy
Medical Records Custodian
517 E Prudhomme St.
Opelousas, LA 70570

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 3:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,

whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to lan A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 74 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

3k RRR RR GR OIC OR GOI KR CROC IO GR ROR RICK IO OK RR kak kkk

SUBPOENA DUCES TECUM

TO: Jagneaux’s Thrifty Way
Medical Records Custodian
17695 US-190
Port Barre, LA 70577

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 4:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxXx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms, _ epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019,

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 75 of 78

ZACHARY COUVILLION 18™ JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FEC GIO SIG GCC ORE AOAC
SUBPOENA DUCES TECUM

TO: Don’s Pharmasave
Medical Records Custodian
134 La Rue Medecine St.
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 4:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms,  epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 76 of 78

ZACHARY COUVILLION 18" JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FIG GOS GGG GIGI IG GIORGI AOR a dai kk a i kok
SUBPOENA DUCES TECUM

TO: Walgreens Pharmacy
Medical Records Custodian
Through its registered agent
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 5:00 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all medical records relating to
Zachary Francis Couvillion, DOB: 10/06/1989; SSN:
xxx-xx-7042, including but not limited to, employment,
physical or other medical information, any medical records,
x-ray and diagnostic films, doctor’s reports, progress notes,
hospital records, emergency room records, office notes,
therapist’s notes and/or reports, charts, diagrams, nurse’s
notes, questionnaires, x-ray reports, lab reports, EMGs,
nerve conduction studies, venograms, _ epidurals,
cardiovascular studies, central nervous system studies,
biopsies, chemical studies, drug tests, psychiatric
evaluations, consultation reports, results of diagnostic
testing, medical bills, correspondence, or any records of any
nature or kind whatsoever, notes (typewritten, handwritten,
or otherwise), and any and all information or documentation
of any nature pertaining to the examination and/or treatment
on any date of Zachary Francis Couvillion, and any and all
information available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on_ this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: 337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ilan A, Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA.

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 77 of 78

ZACHARY COUVILLION 18'4 JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &

TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FERS ICG III IGG IC GGG CIGGGGGR I IGG IK kk ak kak

SUBPOENA DUCES TECUM

TO: USI Industrial Services, Inc.
Human Resources
4266 Highway 1
Marksville, LA 71351

YOU ARE HEREBY COMMANDED TO PRODUCE AT THE OFFICE OF JONES
WALKER, 600 JEFFERSON STREET, SUITE 1600, LAFAYETTE, LOUISIANA 70501, ON
OR BEFORE JUNE 24, 2019 AT 5:30 p.m., THE FOLLOWING DOCUMENTS:

A certified copy of any and all records relating Zachary
Francis Couvillion, DOB: 10/06/1989; SSN: xxx-xx-7042,
including but not limited to, personnel records, employment
records, wage earnings records or any records of any nature
or kind whatsoever, notes (typewritten, handwritten, or
otherwise), and any and all information or documentation of
any nature pertaining to the employment on any date of
Zachary Francis Couvillion, and any and all information
available on file at any given time.

THE SUBPOENA SHALL BE SUBJECT TO PERPETUAL UPDATES UNTIL THE
TRIAL IN THIS MATTER, ON ALL ISSUES, IS COMPLETED IN ITS ENTIRETY.

Witness the Honorable Lanell Swindler Landry, Clerk of the 18th Judicial District Court,
whom by hand and seal of office at New Roads, Louisiana, on this day of

, 2019.

 

DEPUTY CLERK OF COURT
Prepared by Ian A. Macdonald, Attorney at Law
600 Jefferson Street, Suite 1600
Post Office Drawer 3408
Lafayette, Louisiana 70502
Phone: (337) 593-7600 Fax: (337) 593-7601

NOTE: This is for records only. If the records are forwarded to Ian A. Macdonald at the above
address prior to the deposition date, no formal deposition will be taken.

PLEASE AFFIX AFFIDAVIT TO SUBPOENA,

{L0529270.1}
Case 3:19-cv-00466-BAJ-EWD Document1-2 07/17/19 Page 78 of 78

ZACHARY COUVILLION 18" JUDICIAL DISTRICT COURT
VERSUS DOCKET NO.: 48967-D

DARRIN BENNETT, ANTONIO CAR &
TRUCK MODIFICATION, LLC AND

PROGRESSIVE COUNTY

MUTUAL INSURANCE COMPANY POINTE COUPEE PARISH, LOUISIANA

FIO IRGC GOGO OG IGG IG OR a kick dokak dokkk
AFFIDAVIT

STATE OF LOUISIANA

PARISH OF LAFAYETTE

BEFORE ME, the undersigned Notary Public, personally came and appeared
IAN A. MACDONALD, who after being duly sworn, did depose and state:

He is counsel of record for defendant in the referenced litigation and that the attached
subpoena is for records of a party to the captioned litigation. Pursuant to R.S. 13:3715.1 (B), a
copy of the subpoena has been sent by certified mail, return receipt requested, to the plaintiff's
attorney of record at least seven (7) days prior to the date on which the records are to be disclosed.

The foregoing is based upon personal information and knowledge.

 

IAN A. MACDONALD \.

SWORN TO AND SUBSCRIBED before me, this day of May, 2019.

~ NOTARY PUBLIC j2-and for
the Parish of Lafayette, State of Louisiana
Printed Name and ID #:
My Commission Expires: at Death, La. Notary #

OFFICIAL SEAL
ASHLEY R. HOFFPAUIR
NOTARY ID # 154597
NOTARY PUBLIC
LAFAYETTE PARISH
COMMISSIONED FOR LIFE

 

 

 

 

 

{1.0529270.1}
